Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00372-CR

                                   Scott Edward WILSON,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12096
                       Honorable Lori I. Valenzuela, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED November 20, 2013.


                                               _____________________________
                                               Karen Angelini, Justice